DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: The claim language is verbatim of 
claim 17.  For the purpose of the present examination, the examiner is interpreting claim 18 to mean a "weighted average".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “an altimeter of the ownship aircraft” in line 2.  It is unclear from the claim language if “an altimeter of the ownship aircraft” in the recited locations are the same “a barometric altimeter in an ownship aircraft” as claim 1, line 2.  The examiner recommends amending the 
	Claims 10 and 12 are rejected by virtue of their dependence from claim 9.	
Claim 13 recites the limitation "the barometric altimeter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 13 recites the limitation "the ownship aircraft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 14-21 are rejected by virtue of their dependence from claim 13.
	Claim 11 recites the limitation “a predetermined altitude error threshold” in line 3.  It is unclear from the claim language if “a predetermined altitude error threshold” in the recited locations are the same “predetermined altitude error threshold” as claim 1, lines 7-8.  The examiner recommends amending the claim language to read “the predetermined altitude error threshold”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manfred 
(2004/0186635 A1), hereinafter Manfred.
A method comprising:
determining that a barometric altimeter in an ownship aircraft is configured in a mode other than standard (STD) mode; (Manfred, e.g., see para. [0013-0014]; The method includes the use of GPS to detect if the barometric pressure adjustment, sometimes referred to as baroset adjust, is set to an inaccurate value when the airplane is below a particular altitude threshold.  A barometric corrected altitude based on measured pressure is received (12) from a barometric altimeter.  An altitude is also received (14) from a GPS system.  The inaccuracy of the barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude received 912) from the altimeter with the altitude as determined and received 914) from the GPS system.  If the two received altitudes differ by more than a threshold value, an alarm is actuated (18) to notify the pilot of this condition.  This notification is meant to cause the pilot to recognize the inaccurate barometric pressure adjustment setting.)
comparing a corrected altitude measurement from the barometric altimeter to a second source of altitude information; and (Manfred, e.g., fig. 1, box (16), compare barometric corrected altitude with GPS altitude; para. [0013]; A barometric corrected altitude based on measured pressure is received (12) from a barometric altimeter.  An altitude is also received (14) from a GPS system.  The inaccuracy of the barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude received (12) from the altimeter with the altitude as determined and received (14) from the GPS system.).
generating an alert if the compared corrected altitude measurement deviates from the second source of altitude information by a predetermined altitude error threshold. (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III; because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight; nonetheless, the cited prior art is regarded as disclosing this step; see Manfred, e.g., fig. 1, box (18), actuate alarm if altitudes differ by an 
	
	Regarding claim 2, Manfred discloses: The method of Claim 1 wherein the second source of information comprises a GPS-determined altitude of the ownship aircraft. (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42).).

	Claim 11 recites cancelling the alert if the corrected altitude measurement no longer deviates from the second source of altitude information by a predetermined altitude error threshold.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III.  Because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed.  Accordingly, this step does not carry patentable weight and therefore does not patentably distinguish over Manfred as applied to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret (US 9,561,868 B2), hereinafter Bourret.

	Regarding claim 3, Manfred is not relied upon as explicitly disclosing:
	The method of Claim 1 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: The method of Claim 1 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 – col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s determination of a barometric altimeter Bourret, e.g., col. 6, line 58 – col 7, line 19; Combined, these two effects can produce a relatively significant high-frequency noise signal, given the habitual speed of the aircraft.  To reduce this high-frequency noise, in a second preferred embodiment, the computing unit (18) determines, as current height, a hybrid height.).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Carpenter (US 7,479,923 B2), hereinafter Carpenter.
	Regarding claim 4, Manfred is not relied upon as explicitly disclosing:
	The method of Claim 1 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft.
However, Carpenter further discloses: The method of Claim 1 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft. (Carpenter, e.g., col. 5, lines 20 – 38; an aircraft can determine its altitude by means of two methods: by multilateration with reference to signals (11a-11b) received from external reference points such as GPS-enable satellites (12a-12b) to derive a measure of geometric altitude, or by reference to local barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude.  The aircraft can then broadcast (13) position information derived from those measurements, the signals being receivable both by Air Traffic Management systems (e.g., at an Air Traffic Control centre (14) or by receivers aboard other neighbouring aircraft (15).  As noted above aircraft can, and may be required to by regulations or agreed information broadcast standards, transmit 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold with Carpenter’s secondary source of information comprising altitude measurements conducted by a separate aircraft proximal to the ownship aircraft because Carpenter teaches implementing ADS-B MASPS requirements to validate the pressure altitude. (Carpenter, e.g., col. 8, lines 48-56; An ACAS-equipped aircraft may acquire the geometric altitude information either via ADS-B or by other means.  The DS-B MASPS specify that geometric altitude, pressure altitude, and altitude rate (either geometric rate or pressure rate) should all be broadcast.  Implementing ADS-B MASPS requirements would make it possible to track pressure altitude and geometric altitude, and thus validate the pressure altitude, as described above.).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret, in further view of Signal averaging (Wikipedia Contributors. (2017, July 10). Signal averaging. Wikipedia. Retrieved February 2, 2022, from https://web.archive.org/web/20170710042844/https://en.wikipedia.org/wiki/Signal_averaging), hereinafter Signal Averaging.

	Regarding claim 5, Manfred discloses: The method of Claim 1 wherein the second source of information comprises  of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42).)

	a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
	However, Bourret further discloses:
a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 – col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS-determined altitude of the ownship with Bourret’s sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 – col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) – two vertical rates, temperature, airspeed, and crosswind—are capable of direct measurement onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases.  The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate.).
Manfred is not relied upon as explicitly disclosing:
an average
However, Signal averaging discloses: an average (Signal averaging, e.g., pg. 1, para. [0001]; Signal averaging is a signal processing technique applied in the time domain, intended to increase the 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS determined altitude with Signal averaging’s averaging scheme because Signal averaging teaches a reduction of noise over repeated trials and more accurate results. (Signal averaging, e.g., pg. 3, para. [0001]; The averaging process above, and in general, results in an estimate of the signal.  When compared with the raw trace, the averaged noise component is reduced with every averaged trial.  When averaging real signals, the underlying component may not always be as clear, resulting in repeated averages in a search for consistent components in two or three replicates.  It is unlikely that two or more consistent results will be produced by chance alone.).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret, in further view of Weighted arithmetic mean (Wikipedia Contributors. (2018b, September 24). Weighted arithmetic mean. Wikipedia. Retrieved February 2, 2022, from https://web.archive.org/web/20180924221425/https://en.wikipedia.org/wiki/Weighted_arithmetic_mean), hereinafter Weighted arithmetic mean.

	Regarding claim 6, Manfred discloses: The method of Claim 1 wherein the second source of information comprises  of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42).)
	
	Manfred is not relied upon as explicitly disclosing:
	a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
	However, Bourret further discloses: 
a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 – col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS-determined altitude of the ownship with Bourret’s sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 – col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) – two vertical rates, temperature, airspeed, and crosswind—are capable of direct measurement onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases.  The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate.).	
	Manfred is not relied upon as explicitly disclosing:
	wherein the second source of information comprises a weighted average
	However, Weighted arithmetic mean discloses: 
	wherein the second source of information comprises a weighted average (Weighted arithmetic mean, e.g., pg. 1, para. [0001]; The weighted arithmetic mean is similar to an ordinary arithmetic mean (the most common type of average), except that instead of each of the data points contributing equally to the final average, some data points contribute more than others.  The notion of weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other areas of mathematics.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS-determined altitude of the ownship with Weighted arithmetic means’s weighted average because Weighted arithmetic mean teaches weighting data points with relevance and fidelity, meaning both a GPS-determined altitude and a sum of a radio altitude would greatly benefit from by excluding erroneous, faulty, superfluous, or dated readings. (Weighted arithmetic mean, e.g., pg. 3, para. [0001]; data elements with a high weight contribute more to the weighted mean than do elements with a low weight.  The weights cannot be negative.  Some may be zero, but not all of them (since division by zero is not allowed).  The formulas are simplified when the weights are normalized such that they sum up to 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Brock et al. (US 3,789,391 A), hereinafter Brock.

	Regarding claim 7, Manfred is not relied upon as explicitly disclosing:
The method of Claim 1 wherein the predetermined altitude error threshold is selected from a range of plus or minus 0.5% to plus or minus 10% of the corrected altitude measurement.
The method of Claim 1 wherein the predetermined altitude error threshold is selected from a range of plus or minus 0.5% to plus or minus 10% of the corrected altitude measurement. (Brock, e.g., col. 1, lines 11 – 47; fine adjustments of 0 to five thousand feet; examiner notes that 0 to 5000 feet incorporates 180 feet of deviation, divided by the average cruising altitude of a commercial airliner at 36,000 feet renders a deviation of ±0.5%; course adjustments of 0 to 135,000 feet incorporates 3600 feet of deviation, divided by the average cruising altitude of a commercial airliner at 36,000 feet renders a deviation of ±10%; examiner also notes that each course or fine adjustments are capable of the altitude error threshold adjustment).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold with Brock’s altitude error threshold incorporating a range of ±0.5% to ±10% because Brock teaches the use of a staircase waveform input into the altimeter to create precision detection of altitude. (Brock, e.g., col. 3, lines 9 – 19; Therefore, the voltage magnitudes at each step of the course minus fine (C – F) staircase voltage (12) are not very precise.  However, the altitude transition points are precisely located (in values of altitude) to the transition in the fine altitude signal (11).  In accordance with the invention, the staircase waveform is used to select corresponding precise voltage levels so as to build a precise staircase, to which the fine altitude signal (12) is added so as to provide a continuous, precise voltage as a function of altitude.).
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Brock, in further view of Manfred et al. (US 7,145,501 B1), hereinafter Manfred II.

	Regarding claim 8, Manfred in view of Brock is not relied upon as explicitly disclosing:
The method of Claim 7 wherein the selected altitude error threshold represents the expected error between the barometric altitude source and second source to a 99.999% level of certainty.
However, Manfred II further discloses: The method of Claim 7 wherein the selected altitude error threshold represents the expected error between the barometric altitude source and second source to a 99.999% level of certainty. (Manfred II, e.g., col. 5, lines 7-40; aircrafts utilizing two parameters from both the altimeter on the aircraft and a second source with an altitude error of a 99.99999% certainty; examiner notes that 99.999% falls within the certainty of 99.99999%.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Brock’s altitude threshold error selection between ± 0.5% to ± 10% with Manfred II’s error threshold representing the expected error between the barometric altitude source and second source to be within a 99.999% certainty level because Manfred II teaches the utilization of the Kalman algorithm within the altitude algorithm to provide a high level of certainty. (Manfred II, e.g., col. 5, lines 23-40; The digital terrain database repeatability parameter can be very useful for calculating VPL and VFOM.  In one embodiment, the Kalman Filter within altitude algorithm (140) is configured to calculate VPL and VFOM based at least partly on one or more of terrain database accuracy (210) and the certification parameter (212) from table (200) or based at least partly on the combination of the two.).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of Paterson et al. (US 5,781,126 A), hereinafter Paterson.

	Regarding claim 9, Manfred discloses: The method of Claim 1 further comprising detecting that an altimeter of the ownship aircraft is configured in Standard (STD) setting; and (Manfred, e.g., see para. [0013-0014]; The method includes the use of GPS to detect if the barometric pressure adjustment, sometimes referred to as baroset adjust, is set to an inaccurate value when the airplane is below a particular altitude threshold.  A barometric corrected altitude based on measured pressure is received (12) 
Manfred is not relied upon as explicitly disclosing: generating an alert if a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude threshold.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III.  Because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed.  Accordingly, this step does not carry patentable weight.  Nonetheless, Paterson further discloses: generating an alert if a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude threshold. (Paterson, e.g., see col. 3, lines 43-44, generating a warning if the altitude is below a threshold altitude value; and col. 5, lines 8- 27; signals used by the system as described include radio altitude, barometric altitude rate and airspeed, along with various validity signals.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include determination of the altimeter to be set to a non-standard atmospheric pressure with Paterson’s alert generation because Paterson teaches a redundancy to verify the integrity of the ownship barometric altimeter. (Paterson, e.g., col. 5, lines 28-43; The signal from the detection device (11) is inhibited by a signal from a 10 foot comparator (13) when the aircraft is below 10 feet above ground to 

Claim 12 recites cancelling the alert if the radio altitude measurement of the ownship aircraft is greater than or equal to the predetermined minimum radio altitude threshold.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III.  Because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed.  Accordingly, this step does not carry patentable weight and therefore does not patentably distinguish over Manfred as applied to claim 9.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Paterson, in further view of Paterson (CH 660157 A5), hereinafter Paterson II.

	Regarding claim 10, Manfred in view of Paterson is not relied upon as explicitly disclosing: The method of Claim 9 wherein the predetermined minimum radio altitude threshold is within a range of 500 feet to 4500 feet.
However, Paterson II further discloses: The method of Claim 9 wherein the predetermined minimum radio altitude threshold is within a range of 500 feet to 4500 feet. (Paterson II, e.g., pg. 5, line 12; reference to warning curve of the radio altimeter range extending from above 10 feet to 5000 feet, encompassing the range of 500 feet to 4500 feet.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Paterson’s detection of standard Paterson II, e.g., pg. 4, para. [0005]; The forms of limits (50) and (60) were chosen to provide an adequate warning to the pilot without causing false alarms.  It has been found by analysis and experimentation that it is desirable to use a two-stage warning curve which has two different slopes.  This results in a relatively sensitive warning system which provides the pilot with adequate warning time at normal flight altitudes without triggering unnecessary alarms during low altitude maneuvers such as those executed during normal approaches in order to land.)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view 
of Murphy (GB 2472497 A), hereinafter Murphy.

Regarding claim 13, Manfred discloses: A method comprising:
determining that a  altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude threshold; 
comparing a corrected altitude measurement from the barometric altimeter to a second source of altitude information; and (Manfred, e.g., fig. 1, box (16), compare barometric corrected altitude with GPS altitude; para. [0013]; A barometric corrected altitude based on measured pressure is received (12) from a barometric altimeter.  An altitude is also received (14) from a GPS system.  The inaccuracy of the barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude received (12) from the altimeter with the altitude as determined and received (14) from the GPS system.)
generating an alert if the compared corrected altitude measurement deviates from the second source of altitude information by a predetermined altitude error threshold. (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the Manfred, e.g., fig. 1, box (18), actuate alarm if altitudes differ by an amount larger than a threshold; para. [0013]; If the two received altitudes differ by more than a threshold value, an alarm is actuated (18) to notify the pilot of this condition.  This notification is meant to cause the pilot to recognize the inaccurate barometric pressure adjustment setting.  The notification causes the pilot to correct (20) the inaccurate barometric pressure adjustment setting, thereby minimizing a difference between the two above described sources of altitude information.)
	Manfred is not relied upon as explicitly disclosing: determining that a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude threshold;
Manfred can be relied upon as explicitly disclosing the determination that the measurement of the ownship aircraft is less than a predetermined minimum threshold, e.g., see para. [0016], but fails to disclose a radio/radar altitude. However, Murphy further discloses: determining that a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude threshold; (Murphy, e.g., pg. 9, lines 14-27; vertical containment monitoring to determine an instantaneous radio altitude measurement is below a threshold limit utilizing radio altitude measurements.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred’s comparison of a corrected altitude from the barometric altimeter to a second source and generating an alert if the compared corrected value deviates by a predetermined altitude error threshold with Murphy’s determination that a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude because Murphy teaches the detection of unacceptably large deviations of altitude along a path without the need for large and expensive databases. (Murphy, e.g., pg. 9, line 28 – pg. 10, line 2; monitoring implemented in the airborne equipment detects unacceptably large deviations of the airplane positions from a desired reference path.  This monitoring compares radio altitude measurements to thresholds stored on board the 

	Regarding claim 14, Manfred in view of Murphy discloses: The method of Claim 13 wherein the second source of information comprises a GPS-determined altitude of the ownship aircraft. (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42).).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret.

	Regarding claim 15, Manfred in view of Murphy is not relied upon as explicitly disclosing: The method of Claim 13 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: The method of Claim 13 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 – col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy’s determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude Bourret, e.g., col. 6, line 58 – col 7, line 19; Combined, these two effects can produce a relatively significant high-frequency noise signal, given the habitual speed of the aircraft.  To reduce this high-frequency noise, in a second preferred embodiment, the computing unit (18) determines, as current height, a hybrid height.).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Carpenter.

	Regarding claim 16, Manfred in view of Murphy is not relied upon as explicitly disclosing: The method of Claim 13 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft.
However, Carpenter further discloses: The method of Claim 13 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft. (Carpenter, e.g., col. 5, lines 20 – 38; an aircraft can determine its altitude by means of two methods: by multilateration with reference to signals (11a-11b) received from external reference points such as GPS-enable satellites (12a-12b) to derive a measure of geometric altitude, or by reference to local barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude.  The aircraft can then broadcast (13) position information derived from those measurements, the signals being receivable both by Air Traffic Management systems (e.g., at an Air Traffic Control centre (14) or by receivers aboard other neighbouring aircraft (15).  As noted above aircraft can, and may be required to by regulations or agreed information broadcast standards, transmit 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy’s determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Carpenter’s secondary source of information comprising altitude measurements conducted by a separate aircraft proximal to the ownship aircraft because Carpenter teaches implementing ADS-B MASPS requirements to validate the pressure altitude. (Carpenter, e.g., col. 8, lines 48-56; An ACAS-equipped aircraft may acquire the geometric altitude information either via ADS-B or by other means.  The DS-B MASPS specify that geometric altitude, pressure altitude, and altitude rate (either geometric rate or pressure rate) should all be broadcast.  Implementing ADS-B MASPS requirements would make it possible to track pressure altitude and geometric altitude, and thus validate the pressure altitude, as described above.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret, in further view of Signal Averaging.

	Regarding claim 17, Manfred in view of Murphy discloses: The method of Claim 13 wherein the second source of information comprises  of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42).).
Manfred in view of Murphy is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses:
a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 – col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy’s determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Bourret’s sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 – col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) – two vertical rates, temperature, airspeed, and crosswind—are capable of direct measurement onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases.  The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate.).
Manfred in view of Murphy is not relied upon as explicitly disclosing: wherein the second source of information comprises an average of
However, Signal averaging discloses: wherein the second source of information comprises an average of (Signal averaging, e.g., pg. 1, para. [0001]; Signal averaging is a signal processing technique applied in the time domain, intended to increase the strength of a signal relative to noise that is obscuring it.  By averaging a set of replicate measurements, the signal-to-noise ratio, S/N, will be increased, ideally in proportion to the square root of the number of measurements.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphey’s determination that a Signal averaging, e.g., pg. 3, para. [0001]; The averaging process above, and in general, results in an estimate of the signal.  When compared with the raw trace, the averaged noise component is reduced with every averaged trial.  When averaging real signals, the underlying component may not always be as clear, resulting in repeated averages in a search for consistent components in two or three replicates.  It is unlikely that two or more consistent results will be produced by chance alone.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret, in further view of Weighted arithmetic mean.

	Regarding claim 18, Manfred in view of Murphy discloses: The method of Claim 13 wherein the second source of information comprises a weighted average of: 
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42).).
Manfred in view of Murphy is not relied upon as explicitly disclosing:
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 – col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy’s determination that a radio Bourret, e.g., col. 7, line 61 – col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) – two vertical rates, temperature, airspeed, and crosswind—are capable of direct measurement onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases.  The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate.).
Manfred in view of Murphy is not relied upon as explicitly disclosing:
a weighted average 
However, Weighted arithmetic mean further discloses: 
a weighted average (Weighted arithmetic mean, e.g., pg. 1, para. [0001]; The weighted arithmetic mean is similar to an ordinary arithmetic mean (the most common type of average), except that instead of each of the data points contributing equally to the final average, some data points contribute more than others.  The notion of weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other areas of mathematics.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy’s determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Weighted arithmetic mean’s weighted average because Weighted arithmetic mean teaches weighting data points with relevance and fidelity, meaning both a GPS-determined altitude and a sum of a radio altitude would greatly benefit from by excluding erroneous, faulty, superfluous, or dated readings. (Weighted arithmetic mean, e.g., pg. 3, para. [0001]; data elements with a high weight .
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Paterson II.

	Regarding claim 19, Manfred in view of Murphy is not relied upon as explicitly disclosing: The method of Claim 13 wherein the predetermined minimum radio altitude threshold is within a range of 500 feet to 4500 feet.
However, Paterson II further discloses: The method of Claim 13 wherein the predetermined minimum radio altitude threshold is within a range of 500 feet to 4500 feet. (Paterson II, e.g., pg. 5, line 12; reference to warning curve of the radio altimeter range extending from above 10 feet to 5000 feet, encompassing the range of 500 feet to 4500 feet.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy’s determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Paterson II’s range specification of 500 feet to 4500 feet because Paterson teaches the use of a two-stage warning curve to alert the pilot to serious conditions without causing false alarms. (Paterson II, e.g., pg. 4, para. [0005]; The forms of limits (50) and (60) were chosen to provide an adequate warning to the pilot without causing false alarms.  It has been found by analysis and experimentation that it is desirable to use a two-stage warning curve which has two different slopes.  This results in a relatively sensitive warning system which provides the pilot with adequate warning time at normal flight altitudes without triggering unnecessary alarms during low altitude maneuvers such as those executed during normal approaches in order to land.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Brock.

	Regarding claim 20, Manfred in view of Murphy is not relied upon as explicitly disclosing: The method of Claim 13 wherein the predetermined altitude error threshold is selected from a range of plus or minus 0.5% to plus or minus 10% of the corrected altitude measurement.
However, Brock further discloses: The method of Claim 13 wherein the predetermined altitude error threshold is selected from a range of plus or minus 0.5% to plus or minus 10% of the corrected altitude measurement. (Brock, e.g., col. 1, lines 11 – 47; fine adjustments of 0 to five thousand feet; examiner notes that 0 to 5000 feet incorporates 180 feet of deviation, divided by the average cruising altitude of a commercial airliner at 36,000 feet renders a deviation of ±0.5%; course adjustments of 0 to 135,000 feet incorporates 3600 feet of deviation, divided by the average cruising altitude of a commercial airliner at 36,000 feet renders a deviation of ±10%; examiner also notes that each course or fine adjustments are capable of the altitude error threshold adjustment).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy’s determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Brock’s altitude error threshold incorporating a range of ±0.5% to ±10% because Brock teaches the use of a staircase waveform input into the altimeter to create precision detection of altitude. (Brock, e.g., col. 3, lines 9 – 19; Therefore, the voltage magnitudes at each step of the course minus fine (C – F) staircase voltage (12) are not very precise.  However, the altitude transition points are precisely located (in values of altitude) to the transition in the fine altitude signal (11).  In accordance with the invention, the staircase waveform is used to select corresponding precise voltage .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Brock, in further view of Manfred II.

	Regarding claim 21, Manfred in view of Murphy, in further view of Brock is not relied upon as explicitly disclosing: The method of Claim 20 wherein the selected altitude error threshold represents the expected error between the barometric altitude source and second source to a 99.999% level of certainty.
However, Manfred II further discloses: The method of Claim 20 wherein the selected altitude error threshold represents the expected error between the barometric altitude source and second source to a 99.999% level of certainty. (Manfred II, e.g., col. 5, lines 7-40; aircrafts utilizing two parameters from both the altimeter on the aircraft and a second source with an altitude error of a 99.99999% certainty; examiner notes that 99.999% falls within the certainty of 99.99999%.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy, in further view of Brock’s predetermined altitude error selection range between ± 0.5% to ± 10% with Manfred II’s error threshold representing the expected error between the barometric altitude source and second source to be within a 99.999% certainty level because Manfred II teaches the utilization of the Kalman algorithm within the altitude algorithm to provide a high level of certainty. (Manfred II, e.g., col. 5, lines 23-40; The digital terrain database repeatability parameter can be very useful for calculating VPL and VFOM.  In one embodiment, the Kalman Filter within altitude algorithm (140) is configured to calculate VPL and VFOM based at least partly on one or more of terrain database accuracy (210) and the certification parameter (212) from table (200) or based at least partly on the combination of the two.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 9,243,906 B1 to Conrad et al. relates to Automated barometric pressure setting system and related method.
US 8,723,695 B2 to Bourret et al. relates to a method and device for automatically determining an erroneous height value of a radioaltimeter mounted on an aircraft.
US 6,937,937 B1 to Manfred et al. relates to airborne based monitoring.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863